Exhibit UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS AND NOTES FOR THE THIRD QUARTER ENDING SEPTEMBER 30, 2009 PAN AMERICAN SILVER CORP. Consolidated Balance Sheets (Unaudited In thousands of US dollars) September 30, December 31, 2009 2008 Assets Current Cash $ 65,249 $ 26,789 Short-term investments (Note 6) 84,198 3,350 Accounts receivable 56,403 37,587 Income taxes receivable 16,819 13,480 Inventories (Note 7) 93,878 72,650 Unrealized gain on commodity and foreign currency contracts 2,388 10,829 Future income taxes 4,578 5,602 Prepaid expenses and other current assets 4,298 4,076 Total Current Assets 327,811 174,363 Mineral property, plant and equipment, net (Note 8) 664,256 697,061 Other assets (Note 9) 16,020 1,959 Total Assets $ 1,008,087 $ 873,383 Liabilities Current Accounts payable and other current liabilities (Note 10) $ 66,764 $ 58,287 Income taxes payable 1,189 6,727 Unrealized loss on commodity and foreign currency contracts 2,175 14,267 Total Current Liabilities 70,128 79,281 Provision for asset retirement and reclamation 59,135 57,323 Future income taxes 47,717 45,392 Total Liabilities 176,980 181,996 Non-controlling interests 6,657 5,746 Shareholders’ equity Share capital (authorized 200,000,000 common shares of no par value) 754,536 655,517 Contributed surplus 4,987 4,122 Accumulated other comprehensive gain (loss) 4,500 (232 ) Retained earnings 60,427 26,234 Total Shareholders’ Equity 824,450 685,641 Total Liabilities, Non-controlling interests and Shareholders’ Equity $ 1,008,087 $ 873,383 See accompanying notes to the consolidated financial statement. 1 PAN AMERICAN SILVER CORP. Consolidated Statements of Operations (Unaudited in thousands of US dollars, except for share and per share amounts) Three months ended Nine months ended September 30, September 30, 2009 2008 2009 2008 Sales $ 118,608 $ 79,493 $ 300,406 $ 292,322 Cost of sales 61,777 52,807 172,940 155,419 Depreciation and amortization 22,123 11,217 58,794 33,800 Mine operating earnings 34,708 15,469 68,672 103,103 General and administrative 4,433 2,305 9,198 7,652 Exploration and project development 2,523 1,507 5,325 3,229 Accretion of asset retirement obligation 798 672 2,245 2,015 Operating earnings 26,954 10,985 51,904 90,207 Interest and financing expenses (273 ) (165 ) (1,820 ) (783 ) Doubtful accounts provision (Note 5) - - (4,375 ) - Investment and other income 1,598 949 1,940 2,426 Foreign exchange loss (2,481 ) (2,900 ) (2,799 ) (5,102 ) Net (losses) gains on commodity and foreign currency contracts (393 ) 3,718 2,332 4,195 Net (losses) gains on sale of assets (281 ) (94 ) (228 ) 1,004 Income before non-controlling interests and taxes 25,124 12,493 46,954 91,947 Non-controlling interests (266 ) (101 ) (234 ) (1,093 ) Income tax provision (7,483 ) (5,988 ) (12,527 ) (32,936 ) Net income for the period $ 17,375 $ 6,404 $ 34,193 $ 57,918 Earnings per share: Basic income per share (Note 12) $ 0.20 $ 0.08 $ 0.40 $ 0.72 Diluted income per share $ 0.20 $ 0.08 $ 0.40 $ 0.71 Weighted average number of shares outstanding (in thousands) Basic 87,226 80,786 86,210 80,051 Diluted 87,374 80,966 86,506 81,528 Consolidated Statements of Comprehensive Income (Unaudited – in thousands of US dollars) Three months ended Nine months ended September 30, September 30, 2009 2008 2009 2008 Comprehensive income Net income for the period $ 17,375 $ 6,404 $ 34,193 $ 57,918 Unrealized gain (loss) on available for sale securities (net of tax) 5,920 (1,195 ) 4,840 10,712 Reclassification adjustment for gains included in net income (net of tax) (70 ) (717 ) (109 ) (1,311 ) Comprehensive income $ 23,225 $ 4,492 $ 38,924 $ 67,319 See accompanying notes to the consolidated financial statements. 2 PAN AMERICAN SILVER CORP. Consolidated Statements of Cash Flows (Unaudited - in thousands of US dollars) Three months ended Nine months ended September 30, September 30, 2009 2008 2009 2008 Operating activities Net income $ 17,375 $ 6,404 $ 34,193 $ 57,918 Reclamation expenditures (492 ) (39 ) (492 ) (167 ) Items not involving cash: Depreciation and amortization 22,123 11,217 58,794 33,800 Future income taxes 1,717 2,913 (305 ) 9,038 Asset retirement and reclamation accretion 798 672 2,245 2,015 Non-controlling interests 266 101 234 1,093 Unrealized losses (gains) on foreign exchange 2,427 (679 ) 4,577 3,236 Unrealized losses (gains) on commodity and foreign currency contracts 987 (372 ) (3,651 ) 4,095 Unrealized (gain) on derivative equity securities held (Note 6) (2,713 ) - (2,713 ) - Doubtful accounts provision - - 4,375 - Stock-based compensation 493 515 1,688 1,476 Net (gain) loss on sale of assets 281 94 228 (1,004 ) Changes in non-cash operating working capital (Note 13) (6,163 ) 1,881 (35,415 ) (18,535 ) Cash generated by operating activities 37,099 22,707 63,758 92,965 Investing activities Mining property, plant and equipment expenditures (net of accruals) (5,828 ) (57,107 ) (44,134 ) (162,425 ) Proceeds from (purchase of) sale of short-term investments (519 ) 24,819 (73,851 ) 39,481 Proceeds from sale of assets 42 160 137 9,610 Purchase of other assets (5,539 ) (4,147 ) (10,554 ) (16,293 ) Cash used in investing activities (11,844 ) (36,275 ) (128,402 ) (129,627 ) Financing activities Proceeds from issuance of common shares (Note 11) - - 103,909 50,841 Share issue costs - - (5,592 ) - Dividends paid by subsidiaries to non controlling interests - - - (2,626 ) Contributions from non controlling interest - - 1,626 - (Repayments of) proceeds from advances on metal shipments and third party loans 2,727 (103 ) 3,161 957 Cash (used in) generated by financing activities 2,727 (103 ) 103,104 49,172 Increase in cash during the period 27,982 (13,671 ) 38,460 12,510 Cash beginning of period 37,267 78,096 26,789 51,915 Cash end of period $ 65,249 $ 64,425 $ 65,249 $ 64,425 Supplemental Disclosures (Note 14) Interest paid $ - $ - $ - $ - Taxes paid $ 4,380 $ 6,426 $ 16,637 $ 22,752 See accompanying notes to the consolidated financial statements. 3 PAN AMERICAN SILVER CORP. Consolidated Statements of Shareholders’ Equity for the nine months ended September 30, 2009 and 2008 (Unaudited - in thousands of US dollars, except for amounts of shares) Common Shares Contributed Accumulated Other Comprehensive Retained Shares Amount Surplus (Loss) Gain Earnings Total Balance, December 31, 2008 80,786,107 $ 655,517 $ 4,122 $ (232 ) $ 26,234 $ 685,641 Issued on the exercise of stock options 32,000 515 (139 ) - - 376 Issued on public offering (Note 11) 6,371,000 97,937 - - - 97,937 Issued as compensation 44,626 624 - - - 624 Shares cancelled (8,060 ) (57 ) - - - (57 ) Stock-based compensation on options granted - - 1,004 - - 1,004 Other comprehensive income - - - 4,732 - 4,732 Net income - 34,193 34,193 Balance, September 30, 2009 87,225,673 $ 754,536 $ 4,987 $ 4,500 $ 60,427 $ 824,450 Common Shares Contributed Accumulated Other Comprehensive Retained Shares Amount Surplus (Loss) Gain Earnings Total Balance, December 31, 2007 76,662,651 $ 592,402 $ 14,233 $ (8,650 ) $ 1,632 $ 599,617 Issued on the exercise of stock options 129,371 3,310 (651 ) - - 2,659 Issued on the exercise of share purchase warrants 3,969,016 58,928 (10,744 ) - - 48,184 Issued as compensation 25,069 877 - - - 877 Stock-based compensation on options granted - - 976 - - 976 Other comprehensive income - - - 9,401 - 9,401 Net income for the period - 57,918 57,918 Balance September 30, 2008 80,786,107 $ 655,517 $ 3,814 $ 751 $ 59,550 $ 719,632 See accompanying notes to the consolidated financial statements. 4 Pan American Silver Corp. Notes to Unaudited Interim Consolidated Financial Statements As at September 30, 2009 and December 31, 2008 and for the three and nine month periods ended September 30, 2009 and 2008 (Tabular amounts are in thousands of U.S. dollars except for number of options and per share amounts) 1. Nature of Operations Pan
